UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6069



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


JAYLAR TASSMALL BYERS,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:00-cr-00137-FDW-6)


Submitted:     April 24, 2008                 Decided:   April 29, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jaylar Tassmall Byers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jaylar Tassmall Byers appeals the district court’s order

denying his motion for modification of sentence.         We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.            United States v.

Byers,   No.   3:00-cr-00137-FDW-6   (W.D.N.C.    Nov.    5,   2007).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                - 2 -